EXHIBIT 10.1



[logo.jpg]
                                          Michael W. Lamach

                                          Chairman and Chief Executive Officer


Ingersoll-Rand plc
170/175 Lakeview Drive
Airside Business Park
Swords, Co. Dublin, Ireland
 
U.S . Mailing Address
800-E Beaty Street
P.O. Box 940
Davidson, NC 28036





December 5, 2019




Mr. David Regnery





Dear Dave:


I am pleased to offer you the position of President and Chief Operating Officer
reporting directly to me. This position will be located in Davidson, North
Carolina and becomes effective as of January 1, 2020. I look forward to your
acceptance of this offer and the contributions you will make in this role.


The following summarizes the impact of this new assignment on your compensation
and benefits.


1.
Your new base salary will become effective as of January 1, 2020 and will be set
at an annual rate of $850,000 (Eight Hundred Fifty Thousand U.S. dollars) paid
monthly. This represents an increase of $75,000, or 9.7% above your current base
salary of $775,000. This increase is inclusive of your 2020 merit, and you will
next be eligible for merit in 2021.



2.
Your Annual Incentive Matrix (“AIM”) target opportunity will remain at 100% of
your base salary. When you take into account your new base salary and your AIM
target, your annualized cash incentive target will increase from $775,000 to
$850,000 or by $75,000 (9.7%). The actual award that you may receive can range
from 0% to 200% of the targeted amount depending upon your performance and the
performance of the Company. For the 2020 plan year, your AIM target award will
be calculated with an effective date of January 1, 2020.



3.
Beginning with the 2020 grant, your annual Long-Term Incentive (“LTI”) target
will increase from $2,300,000 to $2,600,000 or by $300,000 (13.0%). Your LTI
target value will be awarded in two parts:




 
●
Stock Options and Restricted Stock Units (“RSU”s): Your annual equity (stock
option and RSU) target will increase from $1,150,000 to $1,300,000, or by
$150,000. At this time, it is anticipated that your 2020 equity grant will be
made in an equal proportion of stock options and RSUs. The award value will be
converted into stock options and RSUs based on the fair market value of
Ingersoll Rand's ordinary shares on the date the Compensation Committee of the
Board of Directors (“the Committee”) approves the





INGERSOLL-RAND PUBLIC LIMITED COMPANY
REGISTERED OFFICE: 170/175 LAKEVIEW DRIVE, SWORDS, DUBLIN IRELAND
REGISTERED IN IRELAND WITH LIMITED LIABILITY REGISTERED NUMBER: 469272
DIRECTORS: K.E. ARNOLD (U.S.A.), A.C. BERZIN (U.S.A.), J. BRUTON. J L. COHON
(U.S.A.), G.D. FORSEE (U.S.A.),
L.P. HUDSON (U.S.A.), M.W. LAMACH (U.S.A.), M.P. LEE, K.B. PEETZ (U S.A.), J.P.
SURMA (US.A.), R.J. SWIFT (US.A.), T.L WHITE (U.S.A.)



--------------------------------------------------------------------------------

Mr. David Regnery
December 5, 2019






 

awards. Stock option and RSU awards generally vest ratably, one third each year,
over three years from the date of grant. Annual equity awards are contingent on
and variable with your sustained performance and demonstrated leadership
potential.




 
●
Performance Share Unit (“PSUs”): Your annual grant target under the Company’s
Performance Share Program (“PSP”) will increase from $1,150,000 to $1,300,000 or
by $150,000. The target award value will be converted into PSUs based on the
fair market value of Ingersoll Rand’s ordinary shares on the date the Committee
approves the award. PSUs are based on performance over a three-year period and
settled in ordinary shares of the Company. At this time, the actual number of
PSUs earned will be based on Ingersoll Rand’s Cash Flow Return on Invested
Capital (“CROIC”) and Total Shareholder Return (“TSR”), both relative to the S&P
500 Industrials Index over the 2020 to 2022 performance period and can range
from 0% to 200% of the target number of PSUs. PSP performance goals are subject
to change for future performance periods at the discretion of the Committee.



When you consider each of the items above, your Total Annual Direct Compensation
target has increased from $3,850,000 to $4,300,000 or by $450,000 (11.7%). Your
revised compensation is summarized  in the attached Compensation  Adjustment 
Notice.


4.
You will continue to be eligible to participate in the following programs:




 
a.
Executive Deferred Compensation Plan

 
b.
Executive Health Program

 
c.
Executive Long Term Disability (“LTD”) Plan

 
d.
Financial  Counseling Program

 
e.
Change in Control Agreement (“CIC Agreement”)

 
f.
All employee benefit programs offered to Ingersoll Rand US based salaried
employees in accordance with the terms and conditions of these programs



Dave, we believe that you will make a significant contribution in this expanded
role. To accept this offer, please sign the candidate acceptance below and
return it to Lynn Castrataro, Vice President, Total Rewards. The Non-Competition
Agreement that you signed in September 2017 remains in effect. In addition, the
Proprietary Agreement you executed online at an earlier date also remains in
force. If you have any questions regarding the changes in your compensation or
your benefits, please call Lynn at 704-990-3633.




Sincerely,


[lamach_sig.jpg]


Michael W. Lamach
Chairman and Chief Executive Officer


cc:
Marcia Avedon
Lynn Castrataro 





2

--------------------------------------------------------------------------------

Mr. David Regnery
December 5, 2019




CANDIDATE ACCEPTANCE


I accept your offer of employment with Ingersoll Rand as President and Chief
Operating Officer and agree to the conditions herein and in the offer letter.


[regnery_sig2.jpg]

3

--------------------------------------------------------------------------------